      Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

                                          CASE NO:

SANDRA GILKERSON,

       Plaintiff(s),

       v.

BAGDAD MINI WAREHOUSES
AND RV STORAGE, INC., a Florida
Corporation, BOBBY O’NEIL,
individually, and DEBBIE O’NEIL,
individually,

       Defendant.

                                    /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, SANDRA GILKERSON (“Plaintiff”), pursuant to 29 U.S.C. 216(b), files the

following Complaint for Damages and Demand for Jury Trial against Defendant, BAGDAD MINI

WAREHOUSES AND RV STORAGE, INC. (“BAGDAD”), BOBBY O’NEIL (“BOBBY”), and

DEBBIE O’NEIL (“DEBBIE”), on behalf of himself, and all others similarly situated, and alleges:

                                        INTRODUCTION

   1. Defendant has misclassified Plaintiff as an exempt salaried employee in order to avoid

       federal wage obligations under the Fair Labor Standards Act (“FLSA”). As a result of the

       intentional misclassification of Plaintiff, Defendant has deprived Plaintiff of federal

       overtime compensation during certain periods of her employment. This action arises under

       29 U.S.C. §§ 201-216, to recover all unpaid wages owed to Plaintiff during the course of
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 2 of 13



   Plaintiff’s employment, and to recover attorney’s fees and costs incurred in the prosecution

   of these claims.

                                         PARTIES

2. During all times material hereto, Plaintiff was a resident of Santa Rosa County, Florida,

   over the age of 18 years, and otherwise sui juris.

3. During all times material hereto, Defendant, BAGDAD, was a Florida corporation located

   and transacting business throughout the State of Florida, including Santa Rosa County,

   Florida, within the jurisdiction of this Honorable Court.

4. During all times material hereto, Defendant, was vested with ultimate control and decision-

   making authority over the hiring, firing, pay practices for Defendant, during the relevant

   time period.

5. During all times material hereto, Defendant, DEBBIE, was a resident of Santa Rosa

   County, Florida, over the age of 18 years, and a corporate officer of BAGDAD.

6. Defendant, DEBBIE, maintained and exercised control over the hiring, firing, and payment

   of wages to Plaintiff, and further controlled Plaintiff’s work schedule, duties and

   responsibilities, and the hours worked by Plaintiff in each workweek.

7. During all times material hereto, Defendant, BOBBY, was a resident of Santa Rosa County,

   Florida, over the age of 18 years, and a corporate officer of BAGDAD.

8. Defendant, BOBBY, maintained and exercised control over the hiring, firing, and payment

   of wages to Plaintiff, and further controlled Plaintiff’s work schedule, duties and

   responsibilities, and the hours worked by Plaintiff in each workweek.

9. Defendant, BAGDAD, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during

   all times pertinent to the allegations herein.




                                              2
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 3 of 13



10. Defendant, DEBBIE, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during

   all times pertinent to the allegations herein.

11. Defendant, BOBBY, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

   times pertinent to the allegations herein.

                             JURISDICTION AND VENUE

12. All acts and omissions giving rise to this dispute took place in Santa Rosa County, Florida,

   within the jurisdiction of this Honorable Court.       Defendant, BAGDAD, operates its

   business in Milton, Florida.

13. Defendants regularly transact business in Santa Rosa County, Florida, and required

   Plaintiff to work in Santa Rosa County, and jurisdiction is therefore proper within the

   Northern District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and

   1337.

14. Venue is proper within the Northern District of Florida pursuant to 29 U.S.C. § 216(b) and

   28 U.S.C. § 1391(b).

                              GENERAL ALLEGATIONS

15. Defendant, BAGDAD, began operating in the State of Florida in 2005.

16. Defendant, BAGDAD, offers services such as climate controlled storage, non-climate

   controlled store, moving supplies, and truck and trailer U-Haul rentals used in interstate

   travel.

17. Defendant advertises itself as offering “over 290 storage units” and offering “RV, boat,

   vehicle and trailer storage” within one mile of I-10.” See www.bagdadstorage.com (last

   visited June 1, 2020).

18. According to its own website, Defendant, BAGDAD, claims the following:




                                                3
        Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 4 of 13



                We are an authorized U-Haul Rental Center. Drop off or Pick up
                your U-Haul rentals at Bagdad Mini Warehouses & RV Storage.

Id.

      19. Defendant, BAGDAD, emphasizes the fact that it also provides moving supplies to help

         individuals “moving across town or across the country.” Id.

      20. Defendant, BAGDAD, is not exempt from coverage under the Fair Labor Standards Act

         (“FLSA”).

      21. During all times material hereto, Plaintiff was a non-exempt employee of the Defendants

         under the FLSA.

                                        FLSA COVERAGE

      22. Defendant, BAGDAD, is covered under the FLSA through enterprise coverage, as

         Defendant, BAGDAD, was engaged in interstate commerce during all pertinent times in

         which Plaintiff was employed. More specifically, BAGDAD’s business and Plaintiff’s

         work for BAGDAD affected interstate commerce because the materials and goods that

         Plaintiff used on a constant and/or continuous basis moved through interstate commerce

         prior to or subsequent to Plaintiff’s use of the same.

      23. During her employment with Defendants, the Plaintiff, and other company employees,

         handled and worked with various goods and/or materials that have moved through

         interstate commerce, including, but not limited to: Recreational Vehicles, U-Haul moving

         trucks, automobiles, moving boxes, packing tape, locks, keys, and other goods and

         materials used in the furtherance of BAGDAD’s operation.

      24. Defendant, BAGDAD, also regularly employed two (2) or more employees for the relevant

         time period, who handled goods or materials similar to those goods and materials handled




                                                   4
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 5 of 13



   by Plaintiff, or regularly and recurrently used the instrumentalities of interstate commerce,

   or the mails, thus making Defendant’s business an enterprise covered by the FLSA.

25. Plaintiff, herself, was regularly and recurrently engaged in using the instrumentalities of

   commerce such that she is subject to individual coverage under the FLSA.                 More

   specifically, Plaintiff participated in the movement of items through an instrumentality of

   commerce and Plaintiff’s work was so closely related to these instrumentalities of

   commerce that Plaintiff is individually covered under the FLSA.

26. In addition to duties and responsibilities at the business location, during all times material

   hereto, Plaintiff was also required to perform domestic services for Defendants at the home

   residence of DEBBIE and BOBBIE such that Plaintiff is individually covered under the

   FLSA.     More specifically, Plaintiff was regularly and recurrently required to clean

   DEBBIE and BOBBIE’s home and was further required to transport DEBBIE and

   BOBBIE’s children to various locations throughout Santa Rosa County as part of her

   regular job duties.

27. Upon information and belief, Defendant, BAGDAD, grossed or did business in excess of

   $500,000.00 during the years of 2017, 2018, 2019, and is expected to gross in excess of

   $500,000.00 in 2020.

                           EMPLOYMENT RELATIONSHIP

28. Plaintiff was hired as a non-exempt employee of Defendants within the meaning of the

   FLSA and began working as a non-exempt employee for Defendants in 2010.

29. In around 2014, after having worked for Defendants for nearly four (4) years, the Plaintiff

   also began renting a home from Defendants within Santa Rosa County.




                                              5
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 6 of 13



30. Defendants, DEBBIE and BOBBIE, maintained control over the day-to-day operations of

   the company, including the payroll policies, hiring, firing, and scheduling duties.

31. Defendants, DEBBIE and BOBBIE, controlled the company’s payroll practices and was

   vested with ultimate decision-making authority over aspects of Plaintiff’s employment.

32. The economic reality of Plaintiff’s employment demonstrates that Plaintiff was

   economically dependent upon Defendants for her work.

33. Defendants controlled the nature and degree of the work performed by Plaintiff.

34. Plaintiff did not have an opportunity for profit or loss outside of her employment with

   Defendants.

35. Plaintiff was not required to invest in a substantial amount of equipment or materials

   required for the job duties and responsibilities. To the contrary, Defendants supplied and

   provided Plaintiff with equipment and tools that Plaintiff was required to use on every

   single shift Defendants assigned.

36. Plaintiff was not required to possess any special skill that would outweigh any other factor

   in determining she was an employee of Defendants.

37. Defendants maintained a significant degree of control over Plaintiff.

38. Plaintiff has been employed by Defendants for a long period of time (i.e. more than 10

   years) which demonstrates a permanent working relationship.

39. Plaintiff performs duties and responsibilities for Defendants that were essential and integral

   to Defendant, BAGDAD’s business operation.

40. Plaintiff was economically dependent upon Defendants during her employment period.




                                              6
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 7 of 13



41. During workweeks within the past three (3) years, Plaintiff was regularly required to work

   in excess of forty (40) hours per week without being compensated time-and-a-half

   Plaintiff’s regular hourly rate for this overtime work.

42. As part of her primary work duties and responsibilities, Plaintiff was required to transport

   Defendants’ minor children to various locations throughout Santa Rosa County.

43. As an additional part of her primary work duties and responsibilities, Plaintiff was required

   to clean the individual Defendants’ home residence.

                 PLAINTIFF’S WORK FOR DEFENDANT IN 2017

44. In 2017, Defendants paid Plaintiff on a salary basis at the rate of $448.00 per week

   regardless of the number of hours worked by Plaintiff.

45. In 2017, Plaintiff was required to work an average of forty-eight (48) to sixty (60) hours

   per week.

46. During workweeks in 2017, Plaintiff’s regularly hourly rate would therefore fluctuate

   between $9.33 per hour and $7.46 per hour.

47. Defendants failed to keep or maintain adequate time records for Plaintiff in 2017.

48. In 2017, Defendants failed to pay Plaintiff at the federally mandated rate of 1.5 times

   Plaintiff’s regular hourly rate for hours worked in excess of forty (40) per week.

                 PLAINTIFF’S WORK FOR DEFENDANT IN 2018

49. In 2018, Defendants paid Plaintiff on a salary basis at the rate of $548.00 per week

   regardless of the number of hours worked by Plaintiff.

50. In 2018, Plaintiff was required to work an average of forty-eight (48) to sixty (60) hours

   per week.




                                             7
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 8 of 13



51. During workweeks in 2018, Plaintiff’s regularly hourly rate would therefore fluctuate

   between $11.41 per hour and $9.13 per hour.

52. Defendants failed to keep or maintain adequate time records for Plaintiff in 2018.

53. In 2018, Defendants failed to pay Plaintiff at the federally mandated rate of 1.5 times

   Plaintiff’s regular hourly rate for hours worked in excess of forty (40) per week.

                   PLAINTIFF’S WORK FOR DEFENDANT IN 2019

54. In 2019, Defendants paid Plaintiff on a salary basis at the rate of $548.00 per week

   regardless of the number of hours worked by Plaintiff.

55. In 2019, Plaintiff was required to work an average of forty-eight (48) to sixty (60) hours

   per week.

56. During workweeks in 2019, Plaintiff’s regularly hourly rate would therefore fluctuate

   between $11.41 per hour and $9.13 per hour.

57. Defendants failed to keep or maintain adequate time records for Plaintiff in 2019.

58. In 2019, Defendants failed to pay Plaintiff at the federally mandated rate of 1.5 times

   Plaintiff’s regular hourly rate for hours worked in excess of forty (40) per week.

                PLAINTIFF’S WORK FOR DEFENDANTS IN 2020

59. In 2020, Defendants paid Plaintiff on a salary basis at the rate of $548.00 per week

   regardless of the number of hours worked by Plaintiff.

60. In 2020, Plaintiff was required to work an average of forty-eight (48) to sixty (60) hours

   per week.

61. During workweeks in 2020, Plaintiff’s regularly hourly rate would therefore fluctuate

   between $11.41 per hour and $9.13 per hour.

62. Defendants failed to keep or maintain adequate time records for Plaintiff in 2020.




                                            8
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 9 of 13



63. In 2020, Defendants failed to pay Plaintiff at the federally mandated rate of 1.5 times

   Plaintiff’s regular hourly rate for hours worked in excess of forty (40) per week.

64. On or about April 27, 2020, Plaintiff contacted the Department of Labor (“DOL”) to

   inquire as to Defendants’ unlawful pay policies.

65. Shortly after Plaintiff spoke with the DOL, the Defendants were contacted by the DOL

   regarding their pay policies.

66. Just three (3) days after Plaintiff reported Defendants to the DOL, the Defendants

   responded by: (a) serving Plaintiff with an eviction notice; (b) reducing Plaintiff’s pay rate;

   (c) reducing Plaintiff’s job duties and responsibilities; and (d) demoting Plaintiff’s job title.

67. Defendants failed to pay Plaintiff one-and-one-half times her regular hourly rate for any

   hours worked in excess of forty (40) in any given workweek during her employment.

68. Accordingly, during this initial employment period, Plaintiff is owed half-time her regular

   hourly rate for up to twenty (20) hours per week for her entire employment period during

   the past there (3) years.

69. Defendants’ actions were intentional and/or willful and Plaintiff is therefore entitled to an

   additional amount of liquidated (double) damages.

70. Overtime payments to Plaintiff remain due and owing.

71. Defendants were either recklessly indifferent as to the overtime requirements under federal

   law, or, in the alternative, intentionally violated federal law so that the Defendants could

   avoid having to pay Plaintiff her lawful (and hard-earned) wages.

72. During Plaintiff’s employment, Defendants maintained full control, direction, and

   discretion over the work responsibilities, pay practices, schedule, and duties performed by

   Plaintiff.




                                              9
     Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 10 of 13



   73. As a result of these violations of federal law, Plaintiff has had to retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA.

   COUNT I - FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                        (Against All Defendants)

   74. Plaintiff re-avers and re-alleges Paragraphs 1 through 73 above, as though fully set forth

       herein.

   75. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. 216(b).

   76. Plaintiff is entitled to: (i) half-time overtime wages; and (iii) liquidated damages pursuant

       to the FLSA.

   77. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. 216(b).

   WHEREFORE, Plaintiff, SANDRA GILKERSON, demands judgment against Defendants,

BAGDAD MINI WAREHOUSES AND RV STORAGE, INC., DEBBIE O’NEIL, and BOBBIE

O’NEIL, and respectfully requests that she be awarded the following relief: (a) unliquidated

damages to be paid by the Defendants jointly and severally; (b) liquidated damages to be paid by

the Defendants jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the

Defendants jointly and severally; and any and all such further relief as may be deemed just and

reasonable under the circumstances.

                   COUNT II – FLSA RETALIATION – 29 U.S.C. § 215
                               (Against All Defendants)

   78. Plaintiff re-avers and re-alleges Paragraphs 1 through 73 above, as though fully set forth

       herein.




                                                10
  Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 11 of 13



79. Pursuant to 29 U.S.C. § 215(a)(3), it is unlawful to discharge or in any other manner

   discriminate against any employee because such employee has filed any complaint or

   caused to be instituted any proceeding under or related to the FLSA.

80. Throughout the ten (10) year employment period, Plaintiff was an exemplary employee

   and never received any write-ups or other disciplinary action from Defendants.

81. On or about April 27, 2020, Plaintiff contacted the DOL to report what she reasonably and

   objectively believed to be violations of federal wage law being committed by Defendants.

82. After receiving Plaintiff’s report, the DOL contacted Defendants to inquire into their pay

   practices.

83. Three (3) days after Plaintiff contacted the DOL, the Defendants served Plaintiff with an

   eviction notice requiring Plaintiff to vacate the property she was renting from Defendants.

84. Three (3) days after Plaintiff contacted the DOL, the Defendants reduced Plaintiff’s pay

   rate.

85. Three (3) days after Plaintiff contacted the DOL, the Defendants reduced Plaintiff’s job

   responsibilities and duties.

86. Three (3) days after Plaintiff contacted the DOL, the Defendants demoted Plaintiff’s job

   title.

87. Defendants took each of the above actions against Plaintiff in direct response to Plaintiff

   opposing the Defendant’s unlawful practices and reporting the violations of federal law to

   the DOL.

88. Defendants took these actions against Plaintiff for no reason other than to punish Plaintiff

   for reporting their unlawful conduct and chill Plaintiff’s exercise of her rights under federal

   law.




                                             11
     Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 12 of 13



   89. As a direct result of Defendants’ conduct, Plaintiff has suffered loss of front wages, loss of

       reputation in the community, and has otherwise suffered damages in an amount to be

       proven at trial.

   90. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

   WHEREFORE, Plaintiff, SANDRA GILKERSON, demands judgment against Defendants,

BAGDAD MINI WAREHOUSES AND RV STORAGE, INC., DEBBIE O’NEIL, and BOBBIE

O’NEIL, and respectfully requests that she be awarded the following relief: (a) damages in an

amount to be proven at trial and to be paid by the Defendants jointly and severally; (b) reasonable

attorney’s fees and costs to be paid by the Defendants jointly and severally; and any and all such

further relief as may be deemed just and reasonable under the circumstances.

                                DEMAND FOR JURY TRIAL

       Plaintiff, SANDRA GILKERSON, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 5th day of June 2020.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS –
                                                     JORDAN RICHARDS, PLLC
                                                     805 East Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     jordan@jordanrichardspllc.com
                                                     melissa@jordanrichadrspllc.com
                                                     jake@jordanrichardspllc.com




                                                12
     Case 3:20-cv-05522-TKW-HTC Document 1 Filed 06/05/20 Page 13 of 13




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 5th of

June 2020.

                                                    By: /s/ Jordan Richards, Esquire
                                                    JORDAN RICHARDS, ESQ.
                                                    Florida Bar No. 108372


                                  SERVICE LIST:




                                         13
